DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ROBERT LEE COOK,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-822

                             [March 25, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 50-2010-CF-006653-AXXX-MB.

   Robert Lee Cook, Arcadia, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Robert Lee Cook appeals the summary denial of his motion for
postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.
We accept the state’s partial concession and reverse and remand to allow
Cook an opportunity to amend claim six pursuant to Spera v. State, 971
So. 2d 754 (Fla. 2007), and Alcorn v. State, 121 So. 3d 419 (Fla. 2013).
We affirm the trial court’s denial of the remaining claims.

   The trial court denied the motion based on the State’s response which
argued that Cook should be granted sixty days to file an amended motion
with respect to claim six. The trial court provided no explanation other
than to incorporate the State’s response into the order of denial.
Accordingly, we reverse and remand for the trial court to allow Cook an
opportunity to correct the pleading deficiencies in claim six if he can do so
in good faith. See Fla. R. Crim. P. 3.850(f)(3).

   Affirmed in part, reversed in part, and remanded.

DAMOORGIAN, C.J., LEVINE and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2